Citation Nr: 1419696	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-20 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for healed compression fracture without significant loss of height of vertebral body, T5.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to July 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that, after the issuance of the July 2012 statement of the case, the Veteran submitted additional medical records from Dr. Schell.  In his April 2014 Appellant's Brief, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board also observes that an October 2008 rating decision denied service connection for residuals of lumbar laminectomy with degenerative changes and the Veteran did not appeal such decision.  However, since such time, he has offered statements regarding the current severity of such disorder.  Therefore, the Veteran is advised that, should he feel that his lumbar spine disability manifestations are of service-connected origin, he must file an application to reopen the previously denied claim, and ultimately prevail in an award of service connection, before compensation may be considered for the lumbar spine disability.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's representative's April 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher disability rating for his service-connected healed compression fracture without significant loss of height of vertebral body, T5.  He reports symptoms of low to mid back pain which restricts his range of motion and impairs his ability to perform functions such as bending, tying his shoes, tending to his hygienic needs and working.  See VA Form 9, received August 2012.  He also attributes impairment of his left lower extremity to his service-connected compression fracture of T5.

At the outset, the Board again notes that service connection for residuals of lumbar laminectomy with degenerative changes has been denied.  The Board, therefore, is limited to adjudicating the disability associated with the service-connected healed compression fracture without significant loss of height of vertebral body, T5.  

In this regard, the claim at hand is complicated by reason of the criteria for evaluating limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  For rating purposes, VA evaluates limitation of motion of the "thoracolumbar" spine as a combined spinal segment as the thoracic and lumbar segments ordinarily move as a unit - which makes it clinically difficult to separate the range of movement of one from that of the other.  

The Veteran last underwent VA examination in August 2009.  Since then, he has alleged an increased severity of his "back" condition.  He has submitted private clinic records investigating left lower extremity pain as potentially attributable to an L5 nerve root impairment, which is not of service-connected origin.  However, the Veteran has also alleged an increased severity of his "lower middle back" with bending limitations.  See Veteran's statement received February 2011.  The Veteran's representative, in a written presentation dated April 2014, argues that the Veteran is entitled to another VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of the Veteran's contentions, the Board finds that additional VA examination is warranted.  On reexamination, the Board will also seek clarification from the August 2009 VA examiner's assessment that the Veteran demonstrates ankylosis of "Part of Thoracolumbar Spine." 

Additionally, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who has treated him for his healed compression fracture without significant loss of height of vertebral body, T5.  Thereafter, all outstanding records, to include complete records from Dr. Schell, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his service-connected healed compression fracture without significant loss of height of vertebral body, T5.  He should specifically be requested to provide authorization forms for Dr. Schell.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. Schell.  All reasonable attempts should be made to obtain such records. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected healed compression fracture without significant loss of height of vertebral body, T5.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.

The examiner is advised that service connection is only in effect for healed compression fracture without significant loss of height of vertebral body, T5.  The Veteran has not been service-connected for a lumbar spine disability.  Therefore, only the manifestations associated with his thoracic spine disability should be considered.

Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
a) describe all orthopedic manifestations of the Veteran's healed compression fracture without significant loss of height of vertebral body, T5, which includes an opinion as to the extent, if any, of functional loss of use of the thoracolumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; 
      
b) describe whether the Veteran manifests ankylosis of the entire thoracolumbar spine, clarifying, if possible, the August 2009 VA examiner's notation that the Veteran demonstrated ankylosis of "Part of Thoracolumbar Spine" when the Veteran was capable of motion of the thoracolumbar spine.   The examiner is also requested to explain whether the Veteran manifests diffuse idiopathic skeletal hyperostosis (DISH) or ankylosing spondylitis, which was noted as a potential radiographic finding on VA examination in August 2005, as a result of his healed compression fracture without significant loss of height of vertebral body, T5; 
      
c) describe all chronic neurologic manifestations of the healed compression fracture without significant loss of height of vertebral body, T5, if any, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected; and

d)  address the impact that the Veteran's healed compression fracture without significant loss of height of vertebral body, T5, has on his employability.

A rationale for all opinions offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

